UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2014 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file no. 000-21864 Vu1 CORPORATION (Exact name of registrant as specified in its charter) California 84-0672714 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1001 Camelia Street, Berkeley, CA (Address of principal executive offices) (Zip Code) (855) 881-2852 (Registrant’s Telephone number, including area code) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 or Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox On November 11, 2014, there were 12,482,734 shares of the Registrant’s common stock, no par value, issued and outstanding. Vu1 CORPORATION INDEX TO QUARTERLY REPORT ON FORM 10-Q Page Number PART IFinancial Information ITEM 1. Condensed Consolidated Financial Statements (unaudited) Balance Sheets as of September 30, 2014and December 31, 2013 1 Statements of Operations for the Three and Nine Months Ended September 30, 2014 and 2013 2 Statements of Cash Flows for the Nine Months Ended September 30, 2014 and 2013 3 Notes to Condensed Consolidated Financial Statements 4 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 4. Controls and Procedures 18 PART IIOther Information ITEM 1. Legal Proceedings 18 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 ITEM 6. Exhibits 19 Signatures 20 EXPLANATORY NOTE Unless otherwise indicated or the context otherwise requires, all references in this Report to “we,” “us,” “our,” and the “Company” are to Vu1 Corporation, Sendio, s.r.o., our Czech subsidiary, and Telisar Corporation, our inactive subsidiary. CAUTIONARY NOTE REGARDING FORWARD LOOKING STATEMENTS Forward Looking Statements We are including the following cautionary statement in this Quarterly Report on Form 10-Q to make applicable and take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 for any forward-looking statements. All statements other than statements of historical fact, including statements concerning plans, objectives, goals, strategies, future events or performance and underlying assumptions, future results of operations or financial position, made in this Report are forward looking. In particular, the words “believe,” “expect,” “intend,” “anticipate,” “estimate,” “may,” “will,” variations of such words, and similar expressions identify forward-looking statements, but are not the exclusive means of identifying such statements and their absence does not mean that the statement is not forward-looking. The forward-looking statements contained in this Report involve risks and uncertainties which could cause actual results or outcomes to differ materially from those expressed in the forward-looking statements. Our expectations, beliefs and projections are expressed in good faith and are believed by management to have a reasonable basis, including without limitation, management’s examination of historical operating trends, data contained in our records and other data available from third parties; however, management’s expectations, beliefs and projections may not be achieved or accomplished. In addition to other factors and matters discussed elsewhere in this Report, the following are important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements: · our lack of working capital and lack of revenues; · the availability of capital to us, in the amount and time needed, to fund our development programs and operations, and the terms and dilutive effect of any such financings; · our ability to be successful in our product development and testing efforts; · our ability to obtain commercial development for our planned products; · our ability to obtain manufacturing for our planned products in a cost-effective manner and at the times and in the volumes required, while maintaining quality assurance; · market demand for and acceptance of our planned products, and other factors affecting market conditions; · technological advances and competitive pressure by our competitors; · governmental regulations imposed on us in the United States and European Union; and · the loss of any of our key employees or consultants. For additional factors that can affect these forward-looking statements, see the “Risk Factors” section in our Annual Report on Form 10-K for the year ended December 31, 2013.The forward-looking statements contained in this Report speak only as of the date hereof.We caution readers not to place undue reliance on any such forward-looking statements.Except as required by U.S. federal securities laws, we disclaim any obligation to update any forward-looking statements to reflect events or circumstances after the date hereof. Vu1 CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) SEPTEMBER 30, DECEMBER 31, ASSETS Current assets Cash $
